DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 has been considered.
Drawings
The drawings submitted on 01/07/2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more defining information about the claimed compound, which is critical or essential to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, the scope of the compound as claimed includes the following species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    221
    411
    media_image2.png
    Greyscale
,
 
    PNG
    media_image3.png
    264
    405
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    180
    415
    media_image4.png
    Greyscale
.
The first compound, i.e., fluorene, corresponds to a = b = c = d = 0 and L1 = L2 = L3 = L4 = single bond (each presumably terminated with a hydrogen).  ET 1 is clearly a species of the compound described in claim 1. ET 3 corresponds to the compound wherein L3 is a phenylene group and c = 0. And ET 4 corresponds to the compound wherein an R1 from Ar1 bonds with Y2 to form a ring. But according to the examples given in the specification, these compounds belong to comparative examples and they do not belong to the claimed invention. Consequently, missing essential information about the claimed compound, one of ordinary skill in the art would not know how to make and use the compound commensurate in scope with the claims.
s 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited number of substituents on the compound of formula 1, does not reasonably provide enablement for any arbitrary substituents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The compound of claim 1 has many groups that are substituted or unsubstituted. However, what is meant by “substituted” is not clear. The specification basically describes a substituted group in terms of even more substituted groups: 
The term "substituted or unsubstituted" as used herein means that an element is substituted by one or more substituents selected from the group consisting of deuterium, a nitrile group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted aryl group, and a substituted or unsubstituted heterocyclic group, or an element is substituted by a substituent, to which two or more substituents among the exemplified substituents are linked, or an element has no substituent.
Consequently, the substituents are arbitrary and include groups that may render the claimed invention inoperable or impossible. These groups include highly reactive groups that render the compound too unstable to synthesize or handle, heavy metal-containing groups that interfere with or take away the intended electronic properties, e.g., exciton-quenching groups, and high-MW polymeric .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite as the metes and bounds of the term “substituted” are ambiguous as explained above. The other claims depend from claim 1 but fail to remedy the deficiency and they are therefore indefinite as well. In addition, it is unclear as to what is meant by an electron control layer in claim 10. OLED layers such as electron injection layer, electron transport layer, and electron blocking layer are well known in the art. But 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2015/0136032 A to Kim et al. (a computer-generated English-language translation is attached herewith).
Regarding claim 1, Kim et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers, including a light-emitting layer, wherein at least one of the organic layers comprises the following compound

    PNG
    media_image5.png
    136
    231
    media_image5.png
    Greyscale
,
which is typified by such species as the following

    PNG
    media_image6.png
    155
    210
    media_image6.png
    Greyscale
 and  
    PNG
    media_image7.png
    161
    200
    media_image7.png
    Greyscale
.
These are examples of the claimed compound wherein a,b,c,d = 1, L1,2,3,4 = single bond, Ar2 = Ar4 = H, Ar1 = formula 2, Ar3 = formula 3, m = 0, two of X1 to X3 are N, .

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017/0134264A to Heo et al. (a computer-generated English-language translation is attached herewith).
Regarding claim 1, Heo et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers, including a light-emitting layer which comprises the following triazine compound

    PNG
    media_image8.png
    253
    256
    media_image8.png
    Greyscale
,
which is typified by such species as

    PNG
    media_image9.png
    322
    464
    media_image9.png
    Greyscale

.

Claims 1-4, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/171376 A1 to Jung et al. (a computer-generated English-language translation is attached herewith).
Regarding claim 1, Kim et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers, including a light-emitting layer, wherein the ETL comprises the following compound

    PNG
    media_image10.png
    234
    357
    media_image10.png
    Greyscale
,
which is exemplified by such species as

    PNG
    media_image11.png
    195
    255
    media_image11.png
    Greyscale

(see page 10 and example 1-5 of the translation). This compound is clearly a species of the clamed compound. Claims 1-4, 6, 9 and 10 are therefore anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015/0136032 A to Kim et al.
Regarding claims 7 and 8, Kim et al. discloses a similar device as explained above. The reference teaches that the compound can be used in the HIL, HTL or EML (see top half of page 29 of the translation). While such a use is not illustrated in the examples, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify, say, the device in example 1-28 by employing the compound 22-9 in the HIL, HTL or EML without expecting any difficulty or criticality.
s 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/171376 A1 to Jung et al.
The compound of claim 1 and the device of claim 6 are disclosed by Jung et al. as explained above. Regarding claim 5, it would have been obvious to a person having ordinary skill in the art to modify the compound taught by Jung et al. to arrive at the claimed compound without undue experimentation or expectation or any negative consequences. For instance, the claimed compound 

    PNG
    media_image12.png
    222
    247
    media_image12.png
    Greyscale

is easily obtained from the prior art compound 

    PNG
    media_image11.png
    195
    255
    media_image11.png
    Greyscale

by simply replacing the L2 = a single bond in the generic structure

    PNG
    media_image13.png
    380
    505
    media_image13.png
    Greyscale

2 = phenylene, a substitution which is explicitly suggested by Jung et al. (see page 4 of the translation). The features of claims 7 and 8 are obvious as Jung et al. discloses that “at least one layer of the organic material layer includes the compound of the present specification” (page 12) and the organic material layer includes HIL, HTL, EBL, EML, HBL, ETL and EIL (page 13).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/VU A NGUYEN/Primary Examiner, Art Unit 1762